Exhibit 10.2

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

FUEL DISTRIBUTION AND SUPPLY AGREEMENT

Between

WESTERN REFINING WHOLESALE, LLC

And

WESTERN REFINING SOUTHWEST, INC.

Dated as of October 15, 2014



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

TABLE OF CONTENTS

 

1.    Term      1    2.    Fuel Sales      1    3.    Shortfall Payment and
Pricing Adjustments      2    4.    Volume Increases      4    5.    Products;
Terms of Sale      4    6.    Allocations      4    7.    Credit Cards      5   
8.    Trademarks      6    9.    Customer Service and Complaints      8    10.
   Quality, Specification or Name of Product      8    11.    Force Majeure;
Failure To Perform      8    12.    Purchaser’s Insurance Requirements      9   
13.    Suspension of Deliveries; Termination      9    14.    Other Provisions
     10   

 

Schedule 1: List of Initial WNR Stores and Cardlock Outlets

 

EXHIBITS

   A    Commodity Schedule B    Additional Sales Terms C    Increased Commitment
Fee Calculation D    Tracking Account Illustration

 

i



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

FUEL DISTRIBUTION AND SUPPLY AGREEMENT

This Fuel Distribution and Supply Agreement (this “Agreement”) is dated as of
October 15, 2014 (the “Effective Date”), and is made and entered into by and
between Western Refining Wholesale, LLC, a Delaware limited liability company
(“Seller”), and Western Refining Southwest, Inc., an Arizona corporation (“WRSW”
and, collectively with all of its divisions, subsidiaries or affiliates, other
than the Partnership (as defined below) and its subsidiaries, “Purchaser”).
Seller and Purchaser are individually referred to as a “Party” and collectively
as the “Parties.”

RECITALS

WHEREAS, Seller is a wholly-owned subsidiary of Western Refining Logistics, LP,
a Delaware limited partnership (the “Partnership”).

WHEREAS, the Partnership, Western Refining Logistics GP, LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), WRSW and Western Refining, Inc., a Delaware corporation (“WNR”), have
entered into a Contribution, Conveyance and Assumption Agreement of even date
herewith in which the Partnership and WRSW agreed to enter into a fuel
distribution agreement for the exclusive right and obligation of the Partnership
to distribute motor fuels sold by the Purchaser at the WNR Sites (defined below)
pursuant to the terms of this Agreement.

WHEREAS, WRSW, Western Refining Company, L.P., a Delaware limited partnership
(“WRC”), and Seller have entered into a Product Supply Agreement of even date
herewith (the “Product Supply Agreement”), pursuant to which WRSW and WRC have
agreed to provide certain volumes of Product (as defined therein) to Seller.

In consideration of the mutual promises herein contained, the Parties hereby
agree as follows:

1. Term.

(a) Unless earlier terminated as provided herein, this Agreement shall be
effective as of the Effective Date and will remain in effect until the ten
(10) year anniversary of the Effective Date (the “Initial Term”).

(b) The Initial Term and any mutually agreed extensions thereof shall be
referred to herein as the “Term”.

2. Fuel Sales.

(a) Subject to the terms and conditions set forth in this Agreement, Seller
shall sell and deliver to Purchaser, and Purchaser shall purchase and accept
delivery of, 645,000

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Barrels per Month (as defined below) (as increased pursuant to Section 4, the
“Committed Volume”) of branded and unbranded motor fuels required by Purchaser
for resale at all WNR Stores and all Cardlock Outlets listed on Schedule 1
attached hereto (as amended from time to time, the “WNR Sites”).

(b) Purchaser shall purchase, receive and pay for such branded and unbranded
motor fuels, including branded product(s) under designated trademarks, service
marks, trade names, brand names, or other brand identifications (the
“Proprietary Marks”) and other unbranded products, under the terms and
conditions specifically set forth in the commodity schedule attached hereto as
Exhibit A and made a part hereof (the “Commodity Schedule”). Seller’s
counterparties under certain agreements (“Branded Marketer Agreements”),
pursuant to which Seller has the right to provide branded products under each
such counterparty’s Proprietary Marks (for example, Shell Oil Products, USA),
and their successor(s) and assigns are each referred to hereinafter as the
“Branded Marketer” and collectively as “Branded Marketers”.

(c) Nothing in this Agreement grants Purchaser an exclusive territory to market
and resell any petroleum products. Seller reserves the right to market and sell,
and authorize others to market and sell, petroleum products in any manner Seller
chooses, including through its own retail outlets or through designated
wholesalers or other retailers.

(d) Purchaser shall purchase all branded and unbranded motor fuels on a Ratable
Basis during each Month. Seller may restrict or deny supply of branded and
unbranded motor fuels on any given day when Purchaser is not purchasing such
product on a Ratable Basis; however, any such restriction imposed by Seller on
any given day will not reduce the Committed Volume for that Month. Subject to
this Section 2(d), Seller shall deliver the Committed Volumes.

(e) For purposes of the foregoing:

(i) “Barrel”, “barrel”, or “BBL” means a volume equal to 42 U.S. gallons at 60
degrees Fahrenheit under one atmosphere of pressure. “bpd” means Barrels per
day.

(ii) “Daily Committed Volume” means the Committed Volume divided by the number
of days in the applicable Month.

(iii) “Month” means a calendar month.

(iv) “Ratable Basis” means the purchase by Purchaser on a daily basis of a
volume of branded and unbranded motor fuels that is less than 200% of the Daily
Committed Volume.

3. Shortfall Payment and Pricing Adjustments.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(a) In any Month where Purchaser fails to purchase at least the Committed Volume
of branded and unbranded motor fuels (a “Shortfall Month”), Purchaser agrees to
pay to Seller an amount equal to the product of the (i) Committed Volume
Shortfall and (ii) three cents ($0.03) per gallon (each a “Shortfall Payment”).
Such amount shall be due within fifteen (15) days after the last day of such
Shortfall Month.

(b) Any Shortfall Payments paid by Purchaser under this Agreement shall be added
to a virtual tracking account (the “Tracking Account”) and will remain
“available” for repayment (i.e., included in the balance of the Tracking
Account) in the form of an Applicable Credit Amount (as defined below) for a
period of twelve (12) Months from the end of the Shortfall Month for which such
payments relate. The amount of any Shortfall Payments included in the Tracking
Account will be reduced by the sum of (i) the amount of any Applicable Credit
Amounts where such Applicable Credit Amounts are applied to reduce the balance
of the oldest Shortfall Payment made within the previous twelve (12) Months and
(ii) the amount of any Shortfall Payments that are no longer “available” for
repayment because they were not “repaid” within twelve (12) Months from the end
of the Shortfall Month for which they were made. An illustration of the Tracking
Account calculation is set forth on Exhibit D. The funds in the Tracking Account
will be available to be “repaid” by Purchaser in the form of an Applicable
Credit Amount in any subsequent Overage Month (as defined below).

(c) In any Month where Purchaser purchases volumes in excess of the Committed
Volume (an “Overage Month”), Seller will apply as a credit for purchases in such
Month, the Applicable Credit Amount, if any, for such Overage Month; provided
that, such credit will only be due if and to the extent that the Tracking
Account has a positive balance.

(d) Within fifteen (15) days after the end of each Month, Seller will deliver to
Purchaser a statement showing the purchases by Purchaser of branded and
unbranded motor fuels during the Month just-ended and stating the amount of any
Shortfall Payment or Applicable Credit Amount due for such Month.

(e) For purposes of the foregoing:

(i) “Committed Volume Shortfall” means, for any Shortfall Month, an amount
(converted to gallons) equal to the difference between (A) the Committed Volume
and (B) the actual amount of branded and unbranded motor fuels purchased by
Purchaser during such Month. The Committed Volume Shortfall cannot be less than
zero.

(ii) “Committed Volume Overage” means, for any Overage Month, an amount
(converted to gallons) equal to the difference between (A) the actual amount of
branded and unbranded motor fuels purchased by Purchaser during such Month and
(B) the Committed Volume. The Committed Volume Overage cannot be less than zero.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(iii) “Applicable Credit Amount” means, for any Overage Month, an amount equal
to the product of (A) three cents ($0.03) per gallon and (B) the amount of the
Committed Volume Overage for such Month.

4. Volume Increases.

(a) Purchaser may increase its purchased volumes by up to 5 million gallons in
any calendar year to service the WNR Sites or new locations. If any such
increase is effected, the Committed Volume going forward shall be deemed to be
increased by a correlative amount. By way of example only, if Purchaser
increases its purchased volumes by 4.2 million gallons in a given calendar year,
then the Committed Volume going forward shall be increased by 8,333.33 Barrels
per Month.

(b) If Purchaser desires to increase its purchased volumes by more than
5 million gallons during any calendar year:

(i) Purchaser must provide notice to Seller of the locations and the aggregate
amount of gallons of product that Purchaser will require at such locations; and

(ii) if Seller agrees to provide this additional supply, then, the amount of the
Committed Volume shall be adjusted accordingly and Seller shall pay Purchaser an
amount calculated in accordance with Exhibit C.

(c) For purposes of clarity, Purchaser agrees that any of its incremental
branded and unbranded motor fuel needs will first be offered to Seller and only
if Seller is unwilling to make such volumes available to Purchaser for purchase
in accordance with the terms of this Agreement will Purchaser be permitted to
purchase such branded and unbranded motor fuel from a third party.

5. Products; Terms of Sale. The Commodity Schedule and the additional sales
terms described in Exhibit B attached hereto (the “Additional Sales Terms”)
describe all of the branded and unbranded motor fuels covered by this Agreement
and shall apply to all sales of branded and unbranded motor fuels by Seller to
Purchaser pursuant to this Agreement.

6. Allocations. If during the Term of this Agreement, the amount of any branded
and unbranded motor fuel volumes that Seller is required to deliver to Purchaser
is prescribed by government rules, regulations or orders, or if for any reason
Seller’s supplies of branded and unbranded motor fuel are inadequate to meet the
needs of Purchaser and Seller’s other customers, Seller, in its sole discretion,
may allocate branded and unbranded motor fuel to Purchaser and Seller’s other
customers and any shortfall in volumes requested by Purchaser shall not be
deemed to be a breach of this Agreement. In the event that Seller is unable to
distribute all branded and unbranded motor fuel volumes that Purchaser desires
to purchase from Seller, Purchaser may temporarily purchase from third parties
its requirements of any branded and unbranded motor fuel volumes in excess of
the amounts of such branded and unbranded motor fuel supplied by the Seller.

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

7. Credit Cards.

(a) As long as a Branded Marketer accepts specified credit cards, fleet cards,
debit cards, or other similar transaction authorization cards (the “Transaction
Cards”), Purchaser shall accept and honor all Transaction Cards identified in
Branded Marketer’s Transaction Card manuals or other guidelines or agreements,
whether in written or electronic form (the “Branded Marketer Card Guide”), for
the purchase of authorized products and services at all locations branded with
Branded Marketer’s Brand.

(b) Given how the Branded Marketer Agreements are structured, the money for
Transaction Card transactions at the WNR Sites may be paid directly to Seller.
In such instances, those amounts will be treated as a payment by Purchaser under
this Agreement. For each Transaction Card transaction not authorized, disputed
by a customer, or otherwise subject to charge back under the Branded Marketer
Card Guide, Seller may either charge the amount to Purchaser’s account or
require Purchaser to make immediate refund to Seller, including refund by draft
or Electronic Funds Transfer (“EFT”), without any deduction for any processing
fee. Notwithstanding anything contained herein, Purchaser shall be entirely
responsible for all amounts due and payable hereunder and will only be entitled
to a credit for amounts actually received and retained (i.e. not subsequently
required to be repaid or otherwise returned) by Seller from Transaction Card
transactions.

(c) Purchaser acknowledges receipt of a copy of the Branded Marketer Card Guide
and shall comply fully with the operating rules, terms and conditions thereof.
Without limiting any rights or remedies available to Seller, if Purchaser fails
to comply with this Section 7, Seller or Branded Marketer may limit or terminate
Purchaser’s right to participate in Branded Marketer’s Transaction Card program
or Purchaser’s right to use Branded Marketer’s Proprietary Marks.

(d) Purchaser understands and acknowledges that the Payment Card Industry Data
Security Standard (as amended from time to time, the “PCI DSS”) contains clearly
defined standards setting forth the duties of merchants, like the Purchaser, to
secure sensitive cardholder data. Purchaser is and shall remain informed of the
PCI DSS as the PCI DSS pertains to the Purchaser’s business at the WNR Sites. In
addition to the requirements of the Branded Marketer Card Guide, Purchaser shall
at all times during the term of this Agreement, and at its sole expense,
(i) comply with the PCI DSS; (ii) cause all point-of-sale (“POS”) and other
related network hardware and software at the WNR Sites to be, and remain, PCI
DSS certified and compliant; (iii) regularly monitor, test, and/or assess the
POS and related hardware and software at the WNR Sites pursuant to the PCI DSS;
and (iv) permit Seller and/or any Branded Marketer and/or Transaction Card
representative to inspect and/or test the POS and other related network hardware
and software at the WNR Sites.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(e) Purchaser shall indemnify, defend and hold Seller harmless for any and all
losses, fines, penalties, damages, costs or expenses including without
limitation attorney’s fees, arising out of the Purchaser’s breach or violation
of, or failure to comply with, (i) the PCI DSS, (ii) any other requirements
imposed on the operations of Purchaser’s WNR Sites under the Branded Marketer
Agreements, including any Image and Operations Guidelines (as defined below), or
(iii) the Branded Marketer Card Guide. The indemnity provision contained in this
Section 7(e) shall survive termination or expiration of this Agreement.

8. Trademarks.

(a) Subject to the approval of the applicable Branded Marketers, Seller grants
to Purchaser the non-exclusive right to use such Branded Marketer’s Proprietary
Marks, if applicable, at the WNR Sites in connection with the advertising,
marketing, and resale of the branded petroleum products purchased from Seller
under this Agreement. Purchaser agrees that with respect to any WNR Site where
it sells the product of a Branded Marketer, petroleum products of other Branded
Marketers or unbranded products will not be sold by Purchaser under such Branded
Marketer’s Proprietary Marks. Purchaser understands, acknowledges, and agrees
that the applicable Branded Marketers may promulgate from time to time
standards, policies, guidelines, procedures, marketing programs and other
requirements regarding image, signage, appearance, station operations, and other
matters related to the sale of branded and unbranded motor fuels under the
Proprietary Marks of such Branded Marketers (“Image and Operations Guidelines”).
Purchaser shall, at its own expense, comply fully with the Image and Operations
Guidelines of the applicable Branded Marketers and cause its employees to do the
same.

(b) Subject to Purchaser’s approval, which shall not be unreasonably withheld,
Seller shall have the right to substitute the Proprietary Marks of another
Branded Marketer or any new supplier for any existing Branded Marketer for any
WNR Site (each such substitute, a “Substituted Branded Marketer”). In the event
of such substitution, all references to the Branded Marketer in this Agreement
shall be deemed to refer to the Substituted Branded Marketer and all references
to the Proprietary Marks shall be deemed to refer to the Proprietary Marks of
said Substituted Branded Marketer.

(c) Purchaser shall provide at least sixty (60) days’ advance written notice to
Seller if Purchaser desires to a change of brand at any WNR Site, which notice
shall include the site location, address, estimated volume by product, brand and
effective date of such change. Seller shall use commercially reasonable efforts
to obtain authorization from the requested Branded Marketer for such brand
change. If brand authorization is not obtained, Seller shall either (i) continue
supplying the existing brand, or (ii) supply unbranded product, subject to
Purchaser reimbursing Seller for any costs incurred by Seller as the result of
any such rebranding (or attempted rebranding).

(d) In all circumstances, any costs related to branding or debranding a WNR Site
will be at the expense of Purchaser, and any penalties or costs, including, but
not limited to, image repayment or recapture obligation, incurred by Seller as
the result of debranding a site will be passed through to Purchaser.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(e) Upon termination, nonrenewal, or expiration of this Agreement or prior
thereto upon demand by Seller or Branded Marketer, Purchaser’s right to use the
Proprietary Marks will terminate, and Purchaser shall discontinue the posting,
mounting, display or other use of the applicable Branded Marketers’ Proprietary
Marks. In the event that Purchaser fails to do so to the satisfaction of Seller
or Branded Marketer, subject to applicable law, Seller and Branded Marketer
(i) shall have the right to cause any and all signage, placards, and other
displays bearing the Proprietary Marks to be removed from the WNR Sites; and
(ii) shall have the right to use any means necessary to remove, cover or
obliterate the Proprietary Marks, including entry to the WNR Sites to do so. In
the event the Seller or Branded Marketer take any such action hereunder,
Purchaser shall bear all costs and expenses thereof, including without
limitation the costs of removing, obliterating, or covering the Proprietary
Marks and attorney fees and other legal costs and expenses. Under no
circumstances will Purchaser display signage bearing the Proprietary Marks of
the applicable Branded Marketer at any WNR Site without the prior written
approval of Seller.

(f) Purchaser acknowledges and understands that it is not an owner or a licensee
of the Proprietary Marks. Purchaser shall not mix, commingle, blend, adulterate,
or otherwise change the composition of any of the product(s) purchased hereunder
and resold by Purchaser at a particular WNR Site under said Proprietary Marks of
the Branded Marketer of such WNR Site with other products or substances in any
manner.

(g) Seller and the applicable Branded Marketers are hereby given the right to
enter the WNR Sites to examine at any time, and from time to time, the contents
of Purchaser’s tanks or containers in which said product(s) purchased hereunder
are stored and to take samples therefrom, and if in the opinion of Seller or
Branded Marketer any samples thus taken are not said product(s) and in the
condition in which delivered by Seller to Purchaser then Seller may at its
option terminate this Agreement.

(h) Purchaser shall take no action, or otherwise do anything, or fail to do
anything that will diminish, reduce, injure, dilute, or otherwise damage the
value of the Proprietary Marks or trademarks or other identifications of Branded
Marketer.

(i) Notwithstanding anything contained herein to the contrary, upon the
termination or expiration of any Branded Marketer Agreement or Branded
Marketer’s revocation of Seller’s right to use or grant the use of its
Proprietary Marks, Seller may, in its sole and absolute discretion, upon sixty
(60) days’ prior notice, either (a) terminate such affected WNR Sites from this
Agreement, (b) substitute another Branded Marketer’s Proprietary Marks at
Purchaser’s expense at such affected WNR Sites or (c) supply unbranded products
at such affected WNR Sites. Seller will not be liable for the consequences of
such loss.

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

9. Customer Service and Complaints. While using the Proprietary Marks, Purchaser
shall render appropriate, prompt, efficient, courteous service at the WNR Stores
to Purchaser’s customers for such product(s) and respond expeditiously to all
complaints of such customers, making fair adjustment when appropriate.

10. Quality, Specification or Name of Product. From time to time, Seller’s
Branded Marketers may change the quality, grade, specifications, or availability
of products covered by this Agreement and in such event Seller may change or
alter the quality, grade or specifications. Seller may, in its discretion, upon
giving notice to Purchaser, either change or alter (a) the quality, grade, or
specifications of any product(s) covered by this Agreement or (b) the
availability of any such product(s). Any such change or discontinuation shall
not affect the purchase requirements set forth in the Commodity Schedule
attached hereto. Seller shall give Purchaser written notice of discontinuance of
the manufacture of any product(s) covered by this Agreement. This Agreement
shall terminate as to such discontinued product(s) when such notice is
effective.

11. Force Majeure; Failure To Perform.

(a) As soon as possible upon the occurrence of a Force Majeure (as defined
below), the Party affected by such Force Majeure shall provide written notice of
the occurrence of such Force Majeure (a “Force Majeure Occurrence Notice”). The
Party affected by such Force Majeure shall identify in such Force Majeure
Occurrence Notice the approximate length of time that such Party reasonably
believes in good faith such Force Majeure shall continue.

(b) The obligations under this Agreement of the Party affected by such Force
Majeure shall be temporarily suspended during the occurrence of, and for the
entire duration of, a Force Majeure. The Party affected by such Force Majeure
shall use commercially reasonable efforts to overcome such Force Majeure but
shall not be obligated under this Agreement to settle any strike or labor
dispute.

(c) As soon as possible upon the cessation of a Force Majeure, the Party
affected by such Force Majeure shall provide written notice of the cessation of
such Force Majeure (a “Force Majeure Cessation Notice”). The Party restricted by
such Force Majeure shall identify in such Force Majeure Cessation Notice the
date on which such Force Majeure ceased to exist.

(d) Seller shall be under no obligation to make deliveries hereunder at any time
when in Seller’s sole judgment it has reason to believe that such delivery would
likely cause strikes to be called against it or cause its properties to be
picketed.

(e) Seller shall not be required to make up deliveries omitted on account of any
of the causes set forth in Sections 11(a) through (d).

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(f) Nothing in this Section 11 shall excuse any Party from complying with its
obligations under this Agreement arising prior to the occurrence of such Force
Majeure, including any obligation to make payments when due under this
Agreement.

(g) Notwithstanding anything contained herein to the contrary, if (i) the Party
affected by an event of Force Majeure (the “Affected Party”) is unable to resume
the performance of its obligations under this Agreement within two (2) years
after the event of Force Majeure despite using its commercially reasonable
efforts to overcome such event in accordance with this Section 11, then the
Affected Party may, upon written notice to the other Party, terminate this
Agreement or (ii) the Affected Party is unable to resume performance of its
obligations under this Agreement within six (6) Months after the event of Force
Majeure, then the other Party may, upon written notice to the Affected Party,
terminate this Agreement; provided that, in either case any payment obligations
accruing up to and through the date of such termination shall remain outstanding
and shall continue to be due and payable following the termination of this
Agreement.

(h) “Force Majeure” means circumstances not reasonably within the control of the
Parties and which, by the exercise of reasonable efforts, the Parties are unable
to prevent or overcome that prevent (i) Seller from delivering products to
Purchaser at the WNR Sites or (ii) Purchaser buying products, including: acts of
God, strikes, lockouts or other industrial disturbances, wars, riots, fires,
floods, storms, orders of courts or Governmental Authorities, governmental
request or requisition for national defense, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment, delays of other
carriers, local or national disruptions to transportation networks or
operations, fuel shortages and similar events and, as to Seller, the failure by
either WRSW or WRC to provide supply under the Product Supply Agreement.

12. Purchaser’s Insurance Requirements. Purchaser shall maintain insurance
policies of the type and amount as Purchaser has historically maintained.
Pursuant to that certain Omnibus Agreement dated as of October 16, 2013, by and
among WNR, Partnership, General Partner, Seller, WRSW, and WRC (the “Omnibus
Agreement”), it is currently anticipated that WNR or one of its affiliates will
provide Purchaser with all necessary insurance coverage and Purchaser shall
reimburse WNR for the insurance premiums as set forth therein. To the extent
that WNR fails or otherwise is no longer obligated to provide such insurance
coverage pursuant to the Omnibus Agreement, Purchaser agrees to purchase
replacement policies at its sole cost and expense. The insurance required
hereunder in no way limits or restricts Purchaser’s obligations under law or
this Agreement as to indemnification of Seller.

13. Suspension of Deliveries; Termination.

(a) Seller may suspend deliveries or terminate this Agreement if Purchaser:
(i)(A) files a petition or otherwise commences, authorizes or acquiesces in the
commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Applicable Law, or has any such petition filed or commenced against it, and,
with respect to any involuntary filings, such filing has not been dismissed
within sixty (60) days (B) makes an assignment or any general arrangement for
the benefit of creditors, (C) otherwise becomes bankrupt or insolvent (however
evidenced) or (D) has a liquidator, administrator, receiver, trustee,
conservator or similar official appointed with respect to it or any substantial
portion of its property or assets, and, with respect to any involuntary
appointment, such appointment has not been dismissed within sixty (60) days;
(ii) breaches any provision of this Agreement; or (iii) loses its charter or is
otherwise prevented from doing business in accordance with applicable law.

(b) With one hundred eighty (180) days’ advance written notice, Purchaser may
terminate this Agreement if Seller fails to cure a material breach within sixty
(60) days of being notified in writing by Purchaser of such breach.

(c) Purchaser agrees not to engage in or permit any illegal or improper act or
conduct, on or about the WNR Sites, which act or conduct is detrimental to
Seller or any member of the public. Subject to any other requirements of law, at
the option of Seller, Seller may cease deliveries to the applicable WNR Sites
until the illegal acts or conduct have been remedied to the satisfaction of
Seller and the applicable Branded Marketers or terminate this Agreement with
respect to the applicable WNR Site without further notice, (i) upon the failure
of Purchaser to desist from any such further acts or conduct after notice from
Seller to do so, or (ii) upon Purchaser’s failure to pay any amount when and as
due within forty-eight (48) hours of notice of such, and no forbearance, course
of dealing, or prior payment shall affect these rights of termination.

(d) Termination of this Agreement by either Party for any reason shall not
relieve any party of any obligation theretofore accrued under this Agreement.
Sections 8(e) and 13 shall survive the execution and delivery and termination or
expiration of this Agreement.

14. Other Provisions.

(a) Confidentiality.

(i) Each Party agrees that it will keep any and all Confidential Information of
the other Party strictly confidential and that it will take such steps to
protect such Confidential Information as it normally takes to preserve and
safeguard its own Confidential Information. Each Party agrees that, without the
prior written consent of the other Party, it will not: (A) disclose Confidential
Information of the other Party in any manner whatsoever, in whole or in part;
(B) use any Confidential Information of the other Party other than in connection
with the transaction(s) that is the subject of this Agreement; or (C) transmit
the Confidential Information of the other Party to any of its officers,
directors, employees, affiliates, agents or representatives who (x) are not
aware of the

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

confidential nature of such information, or (y) do not need to know the
Confidential Information for the sole purpose of assisting with the
transaction(s) (collectively, its “Representatives”). Each Party shall be
responsible for the breach of this Section 14(a)(i) by any of its
Representatives.

(ii) For purposes of this Agreement, “Confidential Information” shall mean all
information, documents, data or materials that is now or in the future provided,
acquired or received directly or indirectly by a Party or its agents, employees
or contractors either in writing, orally or by observation, relating to the
business or operations of other Party or its affiliates, including but not
limited to the pricing of product, design, planning, operation or maintenance of
the other Party’s equipment, products and business; formulas or process
parameters relating to the other Party’s products or proposed products; plans
for expansion; information relating to research, development, invention,
manufacturing, purchasing, accounting, engineering, marketing, merchandising and
selling not generally known in the industry in which the other Party is engaged;
any other data, samples, material and/or information specifically identified by
the other Party as “Confidential”; and any and all other data, information,
findings, documents or other materials arising from or relating to the other
Party or the transaction(s) or any work or services performed by it for the
other Party, regardless of whether such Confidential Information is generated
solely by or as a result of any of its activities; except that Confidential
Information shall not include any information that (i) was, at the time of
disclosure to the receiving Party, in the public domain; (ii) after disclosure
to the receiving Party, is published or otherwise becomes part of the public
domain through no fault of the receiving Party; (iii) was in the possession of
the receiving Party at the time of disclosure to it and was not the subject of a
pre-existing confidentiality obligation; (iv) was received after disclosure to
the receiving Party from a third party (other than the disclosing Party’s
Affiliates or subcontractors) that was not bound by any duty of confidentiality;
or (v) was independently developed by the receiving Party without the use of the
Confidential Information of the disclosing Party.

(b) Notices.

(i) Notices, correspondence, invoices, as applicable, and all other
communications related to this Agreement shall be addressed as follows:

to Seller at:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: President of Wholesale

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

and to Purchaser at:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: General Counsel

With a copy to:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: President of Refining & Marketing

(ii) All notices, requests, demands, and other communications hereunder will be
in writing and will be deemed to have been duly given: (A) if by transmission by
facsimile or hand delivery, when delivered; (B) by e-mail on the next Business
Day after delivery, if receipt is confirmed, (C) if mailed via the US Postal
Service, five (5) Business Days after mailing, provided said notice is sent
first class, postage pre-paid, via certified or registered mail, with a return
receipt requested; or (D) if mailed by an internationally recognized overnight
express mail service such as Federal Express, UPS, or DHL Worldwide, one
(1) Business Day after deposit therewith prepaid.

(iii) Each Party shall have the right, from time to time, to designate a
different address by written notice given in conformity with this Section 14(b).

(c) Entire Agreement. This Agreement and the attached Exhibits constitutes the
entire agreement between the Parties and supersedes all prior agreements,
representations, warranties, statements, promises, information, arrangements,
and understandings, whether oral, written, expressed, or implied, with respect
to the subject matter hereof.

(d) Construction. Unless the context requires otherwise: (i) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural, and vice-versa, (ii) the gender (or lack of gender) of all words used in
this Agreement includes the masculine, feminine and neuter; (iii) references to
Articles and Sections refer to Articles and Sections of this Agreement;
(iv) references to Exhibits or Schedules refer to the Exhibits or Schedules
attached to this Agreement, each of which is made a part hereof for all
purposes; (v) the term “include”, “includes”, “including” or words of like
report shall be deemed to be followed by the words “without limitation”;
(vi) the terms “hereof”, “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement; (vii) references to
money refer to legal currency of the United States of America; and (viii) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

The table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

(e) Dispute Resolution; Governing Law; Jurisdiction.

(i) This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Texas without reference to principles of
conflicts of law that would result in the application of the laws of another
jurisdiction.

(ii) THE PARTIES VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA IN HARRIS COUNTY, TEXAS, OVER ANY DISPUTE BETWEEN OR AMONG THE PARTIES
ARISING OUT OF THIS AGREEMENT, OTHER THAN A DISPUTE SUBJECT TO SECTION
15(e)(iv), AND EACH PARTY IRREVOCABLY AGREES THAT ALL SUCH CLAIMS IN RESPECT OF
SUCH DISPUTE SHALL BE HEARD AND DETERMINED IN SUCH COURTS. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH DISPUTE ARISING OUT OF
THIS AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR
THE MAINTENANCE OF SUCH DISPUTE. EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

(iii) EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY DISPUTE OR OTHER PROCEEDING RELATED THERETO BROUGHT IN CONNECTION
WITH THIS AGREEMENT.

(iv) Any dispute, controversy or claim, of any and every kind or type, whether
based on contract, tort, statute, regulations, or otherwise, between the
Parties, arising out of, connected with, or relating in any way to this
Agreement or the obligations of the Parties hereunder, including any dispute as
to the existence, validity, construction, interpretation, negotiation,
performance, non-performance, breach, termination or enforceability of this
Agreement (in each case, a “Dispute”), shall be resolved solely and exclusively
in accordance with the procedures specified in this Section 14(e). The Parties
shall attempt in good faith to resolve any Dispute by mutual discussions within
thirty (30) days after the date that one Party gives written notice to the other
Parties of such a Dispute in

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

accordance with Section 14(b). If the Dispute is not resolved within such thirty
(30) day period, or such longer period that may subsequently be agreed to in
writing by the parties to the Dispute, the Dispute shall be finally settled by
arbitration administered by JAMS, Inc. (“JAMS”) under its Comprehensive
Arbitration Rules & Procedures, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
arbitration shall be held in Houston, Texas, and presided over by three
arbitrators. If the Dispute is not settled within the above operative time
period, the Party providing the aforesaid notice or the Parties receiving such
notice may initiate the arbitration with JAMS. The Party who initiates the
arbitration with JAMS shall also provide notice to JAMS and the opposing Party
at the time of the initiation of the arbitration of the name of the Party
selected arbitrator. The opposing Party shall file their answering statement
with JAMS within forty-five (45) days of their receipt of the notice of filing
from JAMS. The name of their party appointed arbitrator shall be included in
such answering statement. The two Party-appointed arbitrators shall select a
third arbitrator, who shall serve as the chairperson. The arbitration award
shall identify whether there is a prevailing party in the arbitration and
include an award in favor of such prevailing party and against each losing
party, jointly and severally, for costs and expenses, including the actual
litigation fees and costs (including reasonable attorney fees) the prevailing
party incurred, excluding any contingent or deferred fees and costs. This
agreement to arbitrate shall be binding upon the successors, assignees and any
trustee or receiver of any Party.

(f) Cooperation. Each Party will cooperate fully with the other and provide such
further information as may be reasonably necessary to fulfill the objectives in
this Agreement.

(g) Gifts. No director, employee or agent of Purchaser or of any subcontractor
or vendor of Purchaser shall give or receive any commission, fee, rebate, or
gift or entertainment of significant cost or value in connection with this
Agreement, or enter into any business arrangement with any director, employee or
agent of Seller or its parent or affiliated entities other than as a
representative of Purchaser, without Seller’s prior written agreement. Purchaser
shall promptly notify Seller of any violation of this Section 14(h).

(h) Amendments. No amendment or modification of the terms of this Agreement
shall be binding unless in writing and signed by each Party.

(i) Waiver. No waiver of any right, power, or privilege hereunder shall be
binding upon any Party unless in writing and signed by or on behalf of the Party
against which the waiver is asserted.

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(j) Assignment. Neither Party shall assign any of its rights or obligations
under this Agreement without the other Party’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however: that either Party may assign this Agreement without the consent of the
other Party to an affiliate or in connection with a sale of all or substantially
all of the assets of such assigning Party. Any assignment that is not undertaken
in accordance with the provisions set forth above shall be null and void ab
initio. A Party making any assignment shall promptly notify the other Party of
such assignment, regardless of whether consent is required. This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

(k) Severability. Any term or provision of this Agreement that is held to be
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

(l) No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.

(m) Counterparts. This Agreement may be executed in one or more counterparts,
any or all of which shall constitute one and the same instrument. Either Party,
at its option, may supply any document required by or referenced in this
Agreement in either paper or electronic form (including, but not limited to, an
electronically imaged, faxed, photocopied, or online posted version), and any
such version shall be sufficient for all purposes under this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WESTERN REFINING WHOLESALE, LLC By:  

/s/ Matthew L. Yoder

Name:   Matthew L. Yoder Title:   Senior Vice President – Operations WESTERN
REFINING SOUTHWEST, INC.

(on behalf of itself, and all of its divisions, subsidiaries, and

Affiliates (other than the Partnership))

By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing

 

[Signature Page for Fuel Distribution and Supply Agreement]



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

SCHEDULE 1

LIST OF INITIAL WNR STORES AND CARDLOCK OUTLETS

*** [eight pages omitted]

 

Schedule 1

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT A

COMMODITY SCHEDULE

This Commodity Schedule is attached to, and made a part of, a Fuel Distribution
and Supply Agreement between Purchaser and Seller dated October 15, 2014 (the
“Agreement”). Unless otherwise indicated, the capitalized terms used in this
Commodity Schedule shall have the same meaning used in the Agreement.

1. Products. All motor fuel products allowed by law to be sold to the general
public including branded (to the extent Seller may obtain such branded product)
and unbranded motor fuels and shall include, but not limited to, unleaded
gasoline, plus unleaded gasoline, supreme unleaded gasoline, diesel fuel.
Gasoline products shall include conventional, reformulated and ethanol blended
motor fuels.

2. Control. Purchaser is an independent business with the exclusive right to
direct and control the business operation at the WNR Sites, including the
establishment of the prices at which products are sold.

3. Quantity. All of Purchaser’s requirements for branded and unbranded motor
fuels, for delivery upon reasonable notice to Seller at the WNR Sites or as
otherwise reasonable directed in writing by the Purchaser.

4. Delivery. Delivery shall be complete on unloading of the tank wagon or
transport truck at the designated delivery point (e.g., Purchaser’s retail
location).

5. Title. Title to product covered under the Agreement shall pass to Purchaser
as it is delivered to Purchaser’s tanks or other storage containers.

6. Risk of Loss. Risk of loss of product shall pass to Purchaser as it is
delivered to Purchaser’s tanks or other storage containers.

7. Price.

(a) The Seller’s price per gallon to be paid by Purchaser shall be Seller’s net
cost per gallon at the applicable terminal in effect at the time loading
commences, plus (i) all applicable taxes and all fees, including State loading
and environmental fees, if any, (ii) the cost of transporting the product to
Purchaser and (iii) plus Seller’s Margin per gallon as set forth below. Seller
will supply branded locations and charge licensing fees, additive costs and
apply rebates and incentives as a direct pass through to Buyer and Buyer shall
pay all such fees and costs.

 

Exhibit A

Page 1 of 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(b) Seller’s net cost per gallon shall be determined based on the prices paid
under the Product Supply Agreement. All prices charged by Seller are subject to
the provisions of applicable law.

(c) “Seller’s Margin” means, for volumes purchased at WNR Sites pursuant to this
Agreement, an amount equal to three cents ($0.03) per gallon.

 

Exhibit A

Page 2 of 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT B

ADDITIONAL SALES TERMS

Capitalized terms used but not defined in this Exhibit B have the meanings given
to them in the Agreement.

1. Invoicing/Payment.

(a) The price of the product(s) covered by the Agreement shall be as stated in
the Commodity Schedule attached to the Agreement as Exhibit A. Purchaser shall
initially pay ***, which may be shortened or lengthened (provided no longer than
thirty (30) days) as necessary to be concurrent with Seller’s applicable payment
due date to Branded Marketer, by way of EFT, or such other means approved by
Seller, for all goods delivered to Purchaser hereunder.

(b) Purchaser will establish a commercial account with a financial institution
that provides EFT services and will authorize Seller to initiate transfers of
funds between Purchaser’s account and Seller’s accounts for payment of all
amounts due to Seller under this Agreement. Should any EFT transaction be
rejected by Purchaser’s financial institution for any reason, Seller may, at its
sole discretion, require subsequent payments be made in cash or by other means
satisfactory to Seller.

(c) If at any time the financial responsibility of Purchaser shall become
impaired or unsatisfactory to Seller, or should Purchaser be in arrears in his
accounts with Seller, Seller may require, as a condition of making further
deliveries under this Agreement, payment by Purchaser of all past due accounts
and cash payment prior to, or upon, all such future deliveries or may require
Purchaser to provide to Seller adequate assurance of its performance.

(d) All past due payments hereunder shall bear interest from the date due until
the date paid at the rate of one and one-half percent (1  1/2%) per Month or at
the maximum rate authorized by law, whichever is less. Purchaser shall pay all
Seller’s costs (including court costs and reasonable attorney’s fees) of
collecting past due payments. Accounts that are past due will be ineligible for
applicable allowance, deductions, or discounts, if any.

2. Taxes. When applicable laws, ordinances, regulations and other governmental
directives (hereinafter referred to as the “laws”) permit, Purchaser shall
assume and be responsible to the proper governmental units for any and all
federal, state, and local taxes, excise, charges and inspection and other fees
(hereinafter referred to as “taxes”) now or hereafter imposed by any
governmental agency or authority that may be applicable to the sale, delivery or
transportation of the branded and unbranded motor fuels (“Products”) sold
hereunder. In those cases in which the laws impose upon Seller the obligation to
collect or pay such taxes, Seller shall pay the amounts for which Seller shall
be liable, however Purchaser shall reimburse to Seller the amount of any such
taxes paid by Seller, as any such payment is not included in the

 

Exhibit B

Page 1 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

prices for Products otherwise herein provided for, and shall be in addition
thereto. If any such payment is prohibited by existing or future act or request
of a governmental authority or person purporting to act with governmental
authority, Seller shall have the right to terminate this Agreement upon thirty
(30) days’ notice to Purchaser. If Purchaser is entitled to purchase Products
free of any such tax, or at a reduced rate of tax, Purchaser shall furnish to
Seller proper exemption certificates, or other required documentation, to cover
such purchase or purchases.

3. Quantity and Inspection. Unless otherwise agreed, quantities delivered to
Purchaser shall be determined into or from tank wagon or transport trucks
according to meters at Seller’s facility or standard tank car tables. Either
party may require that Product quantity and quality be determined by a
jointly-selected, licensed petroleum inspector, whose findings shall be
conclusive. Customary inspection costs shall be shared equally, but additional
services shall be paid for by the party requesting them. Objections to
measurement, including claims for shortage, for quantities delivered from
Seller’s facility must be made to Seller within ten (10) calendar days from the
date of delivery. All volumes of delivered Product(s) shall be corrected for
temperature to 60 degrees Fahrenheit. This correction shall be made for any
petroleum Products delivered hereunder in accordance with ASTM D-1250, Table 6B
in its latest revision. All measurements and/or tests shall be made in
accordance with the latest standards or guidelines published by the American
Petroleum Institute or ASTM International (“ASTM”).

4. Inspection of Records; Audit. Seller and Branded Marketer have a right to
inspect Purchaser’s operation of the businesses at the WNR Sites and to verify
that Purchaser is complying with (a) all its contractual obligations contained
in this Agreement; and (b) all federal, state and local laws and regulations
pertaining to the environmental protection and trademark use. Purchaser shall
permit Seller and Branded Marketer to enter the WNR Sites unimpeded to review
and audit all station records including, but not limited to, all records of
deliveries, sales and inventory reconciliation, to take samples of branded and
unbranded motor fuels stored at the WNR Sites, and to inspect equipment. Seller
and Branded Marketer may, at any reasonable time and without prior notice,
conduct a walk through and visual inspection of the WNR Sites.

5. Compliance With Laws. Purchaser shall comply with all laws, statutes,
regulations, ordinances, and rules of all applicable governmental authorities
with respect to the operation of its business at the WNR Sites. It is the
intention of neither Party to violate statutory nor common law and if any
provision of this Agreement is in violation of any law, such provision shall be
inoperative and the remainder of this Agreement shall remain binding upon the
Parties.

6. Safety and Health. Purchaser acknowledges receipt of Seller’s Material Safety
Data Sheet for the Product and is aware of the known hazards and risks in
handling the Product. Purchaser shall take all necessary steps to inform its
employees, agents, and customers of any hazards and risks associated with use or
handling of the Product including distribution of the Material Safety Data
Sheet.

 

Exhibit B

Page 2 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

7. Warranties.

(a) THE SELLER WARRANTS THAT THE PRODUCT SOLD IS OF THE KIND AND QUALITY
DESCRIBED IN THIS AGREEMENT, AND THAT SELLER HAS GOOD TITLE TO THE PRODUCT. THIS
WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ANY OTHER WARRANTY, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO DESCRIPTION OF THE PRODUCT, QUALITY OF THE
PRODUCT, WARRANTIES OF MERCHANTABILITY, WARRANTIES OF FITNESS FOR A PARTICULAR
USE OR OTHER WARRANTY OF QUALITY, WHETHER EXPRESS OR IMPLIED. PURCHASER
ACKNOWLEDGES THAT SELLER SHALL IN NO WAY BE RESPONSIBLE OR LIABLE TO PURCHASER
OR ANY OTHER PARTY FOR ANY USE OF THE PRODUCT. PURCHASER ACKNOWLEDGES THAT
PURCHASER HAS NOT AND DOES NOT RELY ON SELLER’S SKILL OR JUDGMENT WITH REGARD TO
THE SELECTION OF THE PRODUCT AS FIT OR SUITABLE FOR ANY PARTICULAR PURPOSE.
PURCHASER’S EXCLUSIVE REMEDY FOR ANY AND ALL LOSSES AND OTHER DAMAGE RESULTING
FROM SALE OF PRODUCT PURSUANT TO THE AGREEMENT, ANY SPECIAL PROVISIONS AND THESE
GENERAL TERMS AND CONDITIONS, INCLUDING, WITHOUT LIMITATION, CLAIMS FOR BREACH
OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE OR STRICT LIABILITY SHALL BE
LIMITED, AT SELLER’S OPTION, EITHER TO REPLACEMENT OF THE PRODUCT OR REFUND OF
THE PURCHASE PRICE FOR THE NONCONFORMING PRODUCT.

(b) Should it appear that Seller furnished nonconforming Product, Purchaser must
provide written proof thereof in sufficient detail for Seller to evaluate the
claim within ten (10) calendar days of the date of delivery. Seller retains the
right to test any sample of the Products taken, to inspect the facility from
which the sample was taken or to take its own sample of any allegedly defective
or off specification Products.

8. Indemnification. Neither Seller nor Branded Marketer shall be liable to
Purchaser or to any other person for any damage to or loss of property, or for
injury to or death of persons, or for the violation by Purchaser or any other
person, of any governmental statute, law, regulation, rule, or ordinance,
arising from the operation or activities of Purchaser or any other person
pursuant to this Agreement. Purchaser shall indemnify, protect, defend, and save
Seller, the Partnership and Branded Marketer harmless from and against any and
all losses, claims, liabilities, environmental cleanup costs, fines, penalties,
suits and actions, judgments and costs, including attorneys’ fees and the costs
of litigation, which shall arise from or grow out of any injury to or death of
persons, or damage to or loss of property, or violation by Purchaser or any
other person, of any governmental statute, law, regulation, rule, or ordinance,
directly or indirectly resulting from, or in any way connected with
(i) Purchaser’s performance of this Agreement, (ii) operation of Purchaser, or
activities of any other person, at the WNR Sites, or (iii) the condition of the
WNR Sites or of the adjoining streets, sidewalks or ways, irrespective of
whether such injury, death, damage or loss is sustained by Purchaser or any
other person, firm or corporation which may seek to hold Seller liable. The
existence or non-existence of any

 

Exhibit B

Page 3 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

insurance that may be required under this Agreement will not limit Purchaser’s
indemnity or other obligations under this Agreement. This indemnity shall
survive the termination or nonrenewal of this Agreement.

9. Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE AGREEMENT, AND NOTWITHSTANDING KNOWLEDGE, IF ANY, OF A PARTY OF
THE POSSIBILITY OF SUCH DAMAGES, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY, FOR ANY LOST PROFITS, OR SPECIAL, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL OR INDIRECT DAMAGES OR LOSSES, INCLUDING BUT NOT LIMITED
TO LOST PROFITS, FROM SALE OF PRODUCT UNDER THE AGREEMENT OR FROM THE USE OR
RESALE THEREOF, HOWEVER SAME MAY BE CAUSED AND REGARDLESS OF THE SOLE OR
CONCURRENT NEGLIGENCE OF THE OTHER PARTY, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF, OR OTHERWISE COULD HAVE ANTICIPATED THE POSSIBILITY OF, SUCH DAMAGES OR
LIABILITIES IN ADVANCE. THE PARTIES AGREE THAT THE RESTRICTIONS AND LIMITATIONS
ON DAMAGES CONTAINED IN THIS AGREEMENT DO NOT DEPRIVE THE PARTIES OF MINIMUM
ADEQUATE REMEDIES AS CONTEMPLATED IN TEXAS UCC SECTION 2-719. The foregoing
limitation is not intended and shall not limit any damages incurred by any third
party and covered under any indemnity hereunder.

10. Survival of Obligations. Obligations arising under paragraphs 2, 4, 6, 8 and
9 shall survive termination of the Agreement.

 

Exhibit B

Page 4 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT C

INCREASED COMMITMENT FEE CALCULATION

***

 

Exhibit C

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT D

TRACKING ACCOUNT ILLUSTRATION

 

     Month
1     Month
2      Month
3     Month
4      Month
5      Month
6      Month
7      Month
8      Month
9      Month
10      Month
11      Month
12      Month
13  

Volume (shortfall) / Surplus (millions $)

   ($ 10 )    $ 0       ($ 3 )    $ 1       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 4       $ 4   

Payment to Seller from Purchaser

   $ 10      $ 0       $ 3      $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0   

Credit to Purchaser from Seller

   $ 0      $ 0       $ 0      $ 1       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 4       $ 3   

Aging drop off at month end

   $ 0      $ 0       $ 0      $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 5       $ 0   

“Tracking Account” at month end

   $ 10      $ 10       $ 13      $ 12       $ 12       $ 12       $ 12       $
12       $ 12       $ 12       $ 12       $ 3       $ 0   

In Month 12, $4 goes against the Month 1 shortfall which when combined with the
$1 from Month 4 makes a total of $5 that should be applied to the Month 1
shortfall payment - thus the remaining $5 of the Month 1 shortfall payment drops
off. As a result, $3 would remain in the Tracking Account from Month 3.

In Month 13, $3 is still left in the Tracking Account available for “repayment”
back to Purchaser.

 

Exhibit D

Page 1 of 1